Citation Nr: 0718917	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  06-24 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for colon cancer, to 
include as a result of exposure to ionizing radiation or 
exposure to mustard gas.

2.  Entitlement to service connection for prostate cancer, to 
include as a result of exposure to ionizing radiation or 
exposure to mustard gas.

3.  Entitlement to service connection for kidney failure, 
pyelonephritis, to include as a result of exposure to 
ionizing radiation or exposure to mustard gas.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Fargo, North Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Pursuant to a May 2007 motion and the Board's granting 
thereof in June 2007, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002 & West 
Supp. 2006) and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claims.

The veteran alleges that his various medical conditions, to 
include colon cancer, prostate cancer and kidney failure, are 
the result of exposure to ionizing radiation or exposure to 
mustard gas during his time in service.  Throughout the 
course of his appeal, the veteran has maintained that during 
the time he was stationed in Sasebo, Japan he was sent to a 
small island off the coast to train at the Chemical, 
Biological and Radiation (CBR) School.  He contends that 
during this training, he assisted in decontaminating 
materials from the atomic bomb blast in Hiroshima in 1945 and 
was not provided with any protection from the radioactive 
materials.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of 
cancer, to include colon cancer, that are presumptively 
service connected, specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  (Kidney failure 
and prostate cancer are not listed as presumptive diseases 
under the aforementioned statute or regulation.)

Second, when a "radiogenic disease" first becomes manifest 
after service, and it is contended that the disease resulted 
from exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  
All cancers are considered "radiogenic diseases" under 38 
C.F.R. § 3.311(b)(2).  If a claim is based on a disease other 
than one of those listed in paragraph (b)(2), VA shall 
nevertheless consider the claim under 38 C.F.R. § 3.311, 
provided that the appellant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) and is not 
established as a radiogenic disease under 38 C.F.R. § 3.311, 
service connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In determining whether the veteran was exposed to radiation, 
VA has the duty to gather all relevant evidence from various 
sources of information.  See Earle v. Brown, 6 Vet. App. 558 
(1994).

As an initial matter, the Board notes that very few of the 
veteran's service medical records were available for review.  
In February 2006, a response from the PIES system indicated 
that the remainder of the veteran's service records were most 
likely destroyed in the fire at the National Personnel 
Records Center (NPRC) in 1973.  There is a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule in cases such as this.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse 
presumption of service connection as a result of the loss of 
these records.  See Cromer v. Nicholson, 455 F.3d 1346 (Fed. 
Cir. 2006).  There is, however, an expanded duty to assist 
the veteran in obtaining evidence from alternate or 
collateral sources.  Id.  

The veteran has stated that he was exposed to radiation as a 
result of his participation in activities at the CBR school 
from approximately March through June 1953.  The RO/AMC 
should attempt to obtain the veteran's unit records, service 
personnel records, and pay records from this time to see if 
any special orders or missions are documented to include 
enrollment or attendance at a CBR school.  A request should 
also be made for any available records concerning the 
veteran's exposure to radiation, including but not limited to 
the Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141).  The RO/AMC should also contact the Army Surgeon 
General to determine the veteran's radiation exposure, if 
any, at the CBR school in Japan.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make an attempt 
to verify the veteran's service in 
Japan by asking the National Personnel 
Records Center or other appropriate 
agency to provide his complete Official 
Military Personnel File (OMPF), 
including all records of his 
assignments, whether permanent or 
temporary duty stations; all travel 
orders; and all TDY orders.

2.  The RO/AMC should make an attempt 
to verify the veteran's service in 
Japan by asking the Defense Finance 
Accounting Service or other appropriate 
agency whether pay records reflect 
special pay status in early 1953.

3.  The RO/AMC should make an attempt 
to verify the veteran's alleged 
exposure to radiation and/or mustard 
gas.  Specifically, the RO/AMC should 
ask the National Personnel Records 
Center or other appropriate agency to 
provide any available records 
concerning the veteran's exposure to 
radiation or mustard gas, including but 
not limited to Record of Occupational 
Exposure to Ionizing Radiation (DD Form 
1141).  The RO/AMC should also contact 
the Surgeon General of the Army to 
obtain information concerning any 
ionizing radiation exposure at a CBR 
school in Japan and the amount of 
exposure, if any, to the veteran during 
his period of service.  All efforts 
made should be fully documented and 
negative responses should be included 
in the file if no records are found.

4.  If, and only if, information is 
obtained that indicates the veteran was 
exposed to ionizing radiation in 
service, the AMC should proceed with 
development of the claim as directed in 
38 C.F.R. § 3.311, first sending the 
case to the Under Secretary for Health 
for a radiation dose estimate as 
outlined in 38 C.F.R. § 
3.311(a)(2)(iii).

5.  Then, the AMC should undertake any 
indicated, additional development and 
thereafter readjudicate the claims.  If 
the benefit sought on appeal remains 
denied, the AMC should issue an 
appropriate supplemental statement of 
the case, and the veteran should be 
provided an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2006).



